Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 15,
2014




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00189-CV


              KEN OKORIE AND LINDA OKORIE, Appellants

                                       V.

                OCWEN LOAN SERVICING, LLC, Appellee

                     On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-13966


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed January 6, 2014. On July 3, 2014,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

      Panel consists of Chief Justice Frost and Justices Donovan and Brown.